DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 12, the phrase “readily adjustable by hand” in claim 11 is a relative phrase which renders the claims indefinite. The term “readily adjustable by hand” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what properties the claimed member must have to be considered “readily adjustable by hand”.
The phrase “temperature resistant qualities” in claim 17 is a relative phrase which renders the claim indefinite. The phrase “temperature resistant qualities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what properties the coating must have to be considered to have “temperature resistant qualities”.
The phrase “chemically resistant qualities” in claim 18 is a relative phrase which renders the claim indefinite. The phrase “temperature resistant qualities” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly what properties the coating must have to be considered to have “chemically resistant qualities”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komine (US 7,144,209 B2).
Regarding claim 1, Komine discloses an elongated T-slot protective device comprising: an elongated member having: a body 1; a pair of sidewalls 15A,15B; and a pair of legs 12A,12B; wherein the protection device is placeable into an elongated opening of a t-slot, and covering the elongated opening to prevent debris from entering the T-slot formed in a work surface.
Regarding claim 2, Komine discloses the elongated T-slot protective device of claim 2, wherein the body 1 has an upper surface 11 with a concave profile.
Regarding claim 10, Komine discloses the elongated T-slot protective device of claim 1, wherein the device is directed into the T-slot through a linear opening at the top of the T-slot while in a compressed state, whereupon the device resiliently seeks to spring back from the compressed state, securing the device within the T-slot in a friction fit manner. See col. 4, line 61 – col. 5, line 9.
Regarding claim 13, Komine discloses the elongated T-slot protective device of claim 1, wherein the device 1 is an elongated member of extruded material. Regarding the limitation that the device is made of extruded material, the patentability of a product does not depend on the method of production, but the structure implied by the method. See MPEP § 2113.

Claims 1, 10, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attwood (US 2,990,650 A).
Regarding claim 1, Attwood discloses an elongated T-slot protective device comprising: an elongated member having: a body 15; a pair of sidewalls (sidewalls of legs 15B); and a pair of legs 15B; wherein the protection device is placeable into an elongated opening of a t-slot, and covering the elongated opening to prevent debris from entering the T-slot formed in a work surface.
Regarding claim 10, Attwood discloses the elongated T-slot protective device of claim 1, wherein the device is directed into the T-slot through a linear opening at the top of the T-slot while in a compressed state, whereupon the device resiliently seeks to spring back from the compressed state, securing the device within the T-slot in a friction fit manner. The legs 15B are spring metal. See col. 2, lines 5-13. The Examiner also notes that the T-slot is not positively recited in the claims.
Regarding claim 13, Attwood discloses the elongated T-slot protective device of claim 1, wherein the device is an elongated member 15 of extruded material. Regarding the limitation that the device is made of extruded material, the patentability of a product does not depend on the method of production, but the structure implied by the method. See MPEP § 2113.
Regarding claim 14, Attwood discloses the elongated T-slot protective device of claim 13, wherein the material is neoprene. See col. 2, lines 23-28. The coating strip 16A is neoprene.
Regarding claim 15, Attwood discloses the elongated T-slot protection device of claim 1, further comprising a temperature resistant strip 16A that is bonded to a top surface of the device 15.
Regarding claim 16, Attwood discloses the elongate T-slot protection device of claim 1, further comprising a coating 16A that is applied to at least a top surface of the device 15.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Komine lacks “a pair of substantially planar sidewalls terminating in an upper radiused surface and a lower radiused surface, and each of the pair of legs being separated by a concave undersurface” in combination with the rest of the claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759